DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: page 22, paragraph 2 under Example 1. Structure of a new bispecific antibody format (Fv2mab), contains the following typo “VH: ASTKGP SEQ; ID NO:1”. Appropriate correction to “VH: ASTKGP; SEQ ID NO: 1” is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The specification contains the following hyperlinks:
Page 17, last row: http://www.ncbi.nlm.nih.gov/BLAST/
Page 18, line 2: http://www.ncbi.nlm.nih.gov/BI-AST/blast help.html



Claim Objections
Claims 1, 10, and 11 are objected to because of the following informalities:  the claims currently state the limitations: “wherein VH1 or VH2 of the first polypeptide respectively is a heavy chain variable region comprising a same or different antigen-binding region or variant thereof” and “VL1 or VL2 of the second polypeptide respectively is a light chain variable region comprising a same or different antigen-binding region or a variant thereof”.  Based on the disclosure and the included drawings, both VH1 and VH2 are heavy chain variable regions and VL1 and VL2 are both light chain variable regions. The use of the word “or” suggests that only one of VH1 or VH2 is a heavy chain variable region and the same for the VL1 or VL2 regions. It is suggested that the language be modified to state “VH1 and VH2” and “VL1 and VL2”.

Claim 6 is objected to for the following informality: The claim currently states “…comprises inter-disulfide bridge at an C-terminal to generate…”. Correction of the “an” to “a” is suggested so that the claim reads “…comprises inter-disulfide bridge at a C-terminal to generate…”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 recite the limitation ”the IDD”.  There is insufficient antecedent basis for this limitation in the claims. Claims 5 and 7 are dependent on claims 4 and 6, respectively. Claims 4 and 6 state the limitation “inter-disulfide bridge” but do not include the acronym “IDD” which the specification (page 4) teaches is an abbreviation for “inter-disulfide domain”. It is suggested that the acronym “IDD” be included in claims 4 and 6 or that “inter-sulfide bridge” be used as reference in claims 5 and 7.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 8 and 9 are dependent on claim 1 and define locations of cysteine substitutions in the VH1 and/or VH2 (claim 8) or the VL1 and/or VL2 (claim 9). Based on the teachings in the specification, page 23, table 1 (shown below), specific cysteine substitutions must exist together in order for the disulfide bridge to form. 

    PNG
    media_image1.png
    289
    453
    media_image1.png
    Greyscale

Based on the current wording and separation of the VH and VL locations in claims 8 and 9, it is not clear which substitutions must be paired in order to create the desired bridge. For example, based on the current claims, a substitution in H103 could be paired with a substitution from L100 in which case, based on the table provided in the specification, no disulfide bridge would form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jakob, C.G., et al (2013) Structure reveals function of the dual variable domain immunoglobulin (DVD-Ig™) molecule mAbs 5(3); 358-363 in view of Olafsen, T., et al (2010) Chapter 6: Generation of Single-Chain Fv Fragments and Multivalent Derivatives scFv-Fc and scFv-CH3 (minibodies) Antibody Engineering Volume 2, Second Edition, Springer ISBN 978-3-642-01146-7; pages 69-84.

Regarding claim 1, Jakob teaches an antibody structure composed of a binding protein comprising a first polypeptide of VH1-L1-VH2-Xb and a second polypeptide of VL1-L2-VL2 (page 360, Figure 1A, final structure on far right) as shown below:

    PNG
    media_image2.png
    352
    263
    media_image2.png
    Greyscale

Jakob teaches that:
VH1 and VH2 of the first polypeptide are heavy chain variable regions comprising different antigen-binding regions (page 360, Figure 1A, final structure on far right, IL12 VD and IL18 VD);
VL1 and VL2 of the second polypeptide are light chain variable regions comprising different antigen-binding regions (page 360, Figure 1A, final structure on far right, IL12 VD and IL18 VD);
L1 of the first polypeptide is a linker existing between VH1 and VH2 to link VH1 and VH2 together (page 360, Figure 1A, final structure on far right, shown as a green line; page 359, Table 1. DVD-Ig linkers).
L2 of the second polypeptide is a linker existing between VL1 and VL2 to link VL1 and VL2 together (page 360, Figure 1A, final structure on far right, shown as a green line; page 359, Table 1. DVD-Ig linkers).
X of the first polypeptide is a Fc region comprising CH2 and CH3, and
a, b, and c are 1 and m and n are 1.
Jakob, however, fails to teach that the second polypeptide lacks CL and that CH1 is excluded.
Olafsen teaches that one of the most influential antibody developments was the invention of single chain Fv (scFV) regions in 1988 (page 69, paragraph 1) and that several approaches have been explored to produce larger intermediate-sized antibody fragments (page 70, paragraph 1). Olafsen teaches that one successful approach for producing intermediate sized antibody fragments is the fusion of scFv fragments to immunoglobulin constant domains such as the CH3 domain (minibodies) and the Fc region (scFv-Fc). Olafsen teaches the following structure of scFv-Fc antibodies (page 71, Fig 6.1, c).

    PNG
    media_image3.png
    292
    257
    media_image3.png
    Greyscale

 	In the structure taught by Olafsen, the heavy chain variable regions are linked directly to the Fc (CH2 and CH3) domain excluding the CL and CH1 domains. 
Olafsen teaches that scFv regions alone are limited by their molecular size (~25 kDa) and monovalent binding to antigens. The presence of another antigen binding domain increased avidity significantly and led to the exploration of scFv dimers by protein engineering which included incorporation of C-terminal cysteines to form (scFv’)2 and tandem linked scFvs (page 69, paragraph 1). Olafsen teaches that scFv fragments that form dimers are called diabodies which have a molecular size of ~55kDa. As these fragments have molecular weights below the threshold for first-pass renal clearance (<60 kDa), they clear very rapidly from the blood limiting their exposure to the tumor or other target sites, resulting in significantly reduced uptake relative to intact antibodies (page 69, paragraph 1). Olafsen teaches that this led to the exploration of larger intermediate-sized antibody fragments including the scFv-Fc antibody shown above. Olafsen teaches that scFv-Fc fragments have molecular weights of ~105 kDa and that several groups have produced scFv-Fc fragments against several targets (page 70, paragraph 1). 
Olafsen teaches that “the incorporation of the Fc region enables the generation of antibody fragments with a variety of biological properties such as antibody-dependent cellular cytotoxicity (ADCC) and complement-dependent cytotoxicity (CDC) depending on the IgG class” (page 69, paragraph 2). Olafsen teaches that additional advantage of these dimeric, intermediate-sized antibody fragments include improved avidity due to their bivalent nature and reduced immunogenicity due to incorporation of human constant domains (page 71, paragraph 1).  Olafsen also teaches that these fragments are expressed as single peptide chains that bypass the challenges of expressing immunoglobulin heavy and light chains (page 71, paragraph 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the binding protein taught by Jakob with the fragmented structure taught by Olafsen in which the binding structure does not include the CL and CH1 domains. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of the intermediate-sized antibody fragments taught by Olafsen while maintaining the advantages of tetravalent IgG-like molecules taught by Jakob.

Regarding claim 2, Jakob and Olafsen teach the binding protein according to claim 1 as discussed above.
Jakob further teaches that a is 1 and that L1 is a linker selected from ASTKGP and ASTKGPSVFPLAP (page 359, table 1, VH1-VH2 linker, column 2).

Regarding claim 3, Jakob and Olafsen teach the binding protein according to claim 1 as discussed above.
Jakob further teaches that c is 1 and that L2 is a linker selected from TVAAP and TVAAPSVFIFPP (page 359, table 1, VL1-VL2 linker, column 3).

Regarding claim 10, Jakob further teaches that the binding protein is a tetravalent bispecific antibody (abstract, “yields a tetravalent IgG-like molecule”); wherein 
VH1 and VH2 are heavy chain variable regions comprising different antigen binding regions, 
VL1 and VL2 are light chain variable regions comprising different antigen binding regions,
And m and n are both 1 (page 360, Figure 1A, final structure on far right, IL12 VD and IL18 VD; abstract, “we report the structure of an interleukin (IL)12-IL18 DVD-Ig Fab (DFab) fragment… can function to bind four antigens simultaneously”).

Regarding claim 12, Jakob and Olafsen teach the binding protein of claim 1 as discussed above.
Jakob and Olafsen teach an antibody comprising a plurality of the binding protein where the structures comprise 2 binding proteins linked together to form an antibody structure as shown below.

    PNG
    media_image4.png
    548
    877
    media_image4.png
    Greyscale

Olafsen further teaches that another approach to increasing the stability and size of scFV regions includes common sequences that form coiled-coil structures such as leucine zippers and that high valency scFv complexes have also been formed by fusion to proteins that can form multimers (page 70, paragraph 1).

Claims 4-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jakob, C.G., et al (2013) Structure reveals function of the dual variable domain immunoglobulin (DVD-Ig™) molecule mAbs 5(3); 358-363 in view of Olafsen, T., et al (2010) Chapter 6: Generation of Single-Chain Fv Fragments and Multivalent Derivatives scFv-Fc and scFv-CH3 (minibodies) Antibody Engineering Volume 2, Second Edition, Springer ISBN 978-3-642-01146-7; pages 69-84 as applied to claim 1 above, and further in view of WO 2014/144357 A1 (Merck Patent GMBH) 18 September 2014.

Regarding claim 4, Jakob and Olafsen teach the binding protein according to claim 1 as discussed above. 
Olafsen further teaches that “since the middle or core hinge region contains several cysteine residues, stable covalently bound homodimers are formed when this is incorporated. An additional cysteine that forms a disulfide bond with a cysteine in the constant kappa light chain (Ck) is also present in the IgG1 upper hinge. Since the minibody and scFv-Fc fragments do not have the Ck domain, the cysteine in the IgG1 upper hinge region can be kept unchanged to form an extra interchain-disulfide bond” (page 70, paragraph 1). Olasfen also teaches the incorporation of C-terminal cysteines to form (scFv’)2 and tandem linked ScFvs (page 69, paragraph 1). 
While Olafsen teaches the benefits of c-terminal cysteines and cysteine disulfide bonds, Olafsen and Jakob do not directly teach the inclusion of an inter-disulfide bridge between VH2 and Xb to generate an inter-disulfide bridge with a light chain. 
Merck teaches methods of making tetravalent bispecific antibodies in which variable domains are located on the C-terminus and N-terminus of the Fc domain (abstract; Fig 1B). Merck teaches that the VH polypeptide domains include an Fc hinge region at their C-terminus, which allows the heavy chain polypeptide to form a disulfide bond with its cognate light chain (page 12, lines 6-9; Figure 1A, document page 77, “H”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included an Fc hinge region between VH2 and Xb as taught by Merck in the binding protein taught by Jakob and Olafsen.  A skilled artesian would have been motivated to make this addition in order to create the disulfide bond between the heavy and light chain (Merck, page 12, lines 6-9) thereby increasing stability of the binding protein (Olafsen, page 70, paragraph 1).

Regarding claim 5, Jakob, Olafsen, and Merck teach the binding protein according to claim 4 as discussed above. 
Olafsen further teaches the amino acid sequence of the upper hinge region of IgG1 antibodies including EPKSCDKTHT (page 70, table 6.1, row 1, column 1).
Merck teaches that the Fc hinge region included at the C-terminus of the VH region has a sequence of EPKSC (page 12, line 8).

Regarding claim 6, Jakob and Olafsen teach the binding protein according to claim 1 as discussed above. 
Olafsen further teaches that “since the middle or core hinge region contains several cysteine residues, stable covalently bound homodimers are formed when this is incorporated. An additional cysteine that forms a disulfide bond with a cysteine in the constant kappa light chain (Ck) is also present in the IgG1 upper hinge. Since the minibody and scFv-Fc fragments do not have the Ck domain, the cysteine in the IgG1 upper hinge region can be kept unchanged to form an extra interchain-disulfide bond” (page 70, paragraph 1). Olasfen also teaches the incorporation of C-terminal cysteines to form (scFv’)2 and tandem linked ScFvs (page 69, paragraph 1). 
While Olafsen teaches the benefits of C-terminal cysteines and cysteine disulfide bonds, Olafsen and Jakob do not directly teach the inclusion of an inter-disulfide bridge on the light chain C-terminal to generate an inter-disulfide bridge with a heavy chain.
Merck teaches methods of making tetravalent bispecific antibodies in which variable domains are located on the C-terminus and N-terminus of the Fc domain (abstract; Fig 1B). Merck teaches that the VH polypeptide domains include an Fc hinge region at their C-terminus, which allows the heavy chain polypeptide to form a disulfide bond with its cognate light chain (page 12, lines 6-9; Figure 1A, document page 77, “H”). The light chains taught by Merck include the CL (Ck as taught by Olafsen) domain and therefore contain the cysteine located at the end of the CL domain that binds with the upper hinge region of the heavy chain variable domain (see examples in the table that spans pages 19-41). 
Based on the teachings of Merck and Olafsen, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included a portion of the end of the CL domain on the C-terminal of the light chain in the binding protein taught by Jakob and Olafsen. A skilled artesian would have been motivated to make this addition in order to create the disulfide bond between the heavy and light chain (Merck, page 12, lines 6-9) thereby increasing stability of the binding protein (Olafsen, page 70, paragraph 1).

Regarding claim 7, Jakob, Olafsen, and Merck teach the binding protein according to claim 6 as discussed above. 
Merck teaches the following sequence for the CL domain of the light chain antibody (see table spanning pages 19-41, light chains):
RTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC
Based on the teachings of Olafsen that “an additional cysteine that forms a disulfide bond with a cysteine in the constant kappa light chain (Ck) is also present in the IgG1 upper hinge. Since the minibody and scFv-Fc fragments do not have the Ck domain, the cysteine in the IgG1 upper hinge region can be kept unchanged to form an extra interchain-disulfide bond” a skilled artesian would have recognized that by including a portion of the CL domain (such as RGEC), an extra inter-chain disulfide bond could be formed between the upper hinge of the Heavy chain variable domain and the light chain variable domain. A skilled artesian would have been motivated to include just a portion of the Ck region in order to form this bond providing more stability while building intermediate-sized antibody fragments that are low weight (~105 kDa) as taught by Olafsen (page 70, paragraph 1).

Regarding claim 11, 
Jakob teaches an antibody structure comprised of a binding protein comprising a first polypeptide of VH1-L1-VH2-Xb and a second polypeptide of VL1-L2-VL2 (page 360, Figure 1A, final structure on far right) as shown below:

    PNG
    media_image2.png
    352
    263
    media_image2.png
    Greyscale


Jakob teaches that:
VH1 and VH2 of the first polypeptide are heavy chain variable regions comprising different antigen-binding regions (page 360, Figure 1A, final structure on far right, IL12 VD and IL18 VD);
VL1 and VL2 of the second polypeptide are light chain variable regions comprising different antigen-binding regions (page 360, Figure 1A, final structure on far right, IL12 VD and IL18 VD);
L1 of the first polypeptide is a linker existing between VH1 and VH2 to link VH1 and VH2 together (page 360, Figure 1A, final structure on far right, shown as a green line; page 359, Table 1. DVD-Ig linkers);
L2 of the second polypeptide is a linker existing between VL1 and VL2 to link VL1 and VL2 together (page 360, Figure 1A, final structure on far right, shown as a green line; page 359, Table 1. DVD-Ig linkers);
X of the first polypeptide is a Fc region comprising CH2 and CH3; and
a, b, and c are 1 and m and n are 1.
Jakob, however, does not teach that the second polypeptide lacks CL and that CH1 is excluded or the addition of IDD1 and IDD2 inter-disulfide domains. 
Olafsen teaches that one of the most influential antibody developments was the invention of single chain Fv (scFV) regions in 1988 (page 69, paragraph 1) and that several approaches have been explored to produce larger intermediate-sized antibody fragments (page 70, paragraph 1). Olafsen teaches that one successful approach for producing intermediate sized antibody fragments is the fusion of scFv fragments to immunoglobulin constant domains such as the CH3 domain (minibodies) and the Fc region (scFv-Fc). Olafsen teaches the following structure of scFv-Fc antibodies (page 71, Fig 6.1, c).

    PNG
    media_image3.png
    292
    257
    media_image3.png
    Greyscale

 	In the structure taught by Olafsen, the heavy chain variable regions are linked directly to the Fc (CH2 and CH3) domain excluding the CL and CH1 domains. 
Olafsen teaches that scFv regions are limited by their molecular size (~25 kDa) and monovalent binding to antigens. The presence of another antigen binding domain increased avidity significantly and led to the exploration of scFv dimers by protein engineering which included incorporation of C-terminal cysteines to form (scFv’)2 and tandem linked scFvs (page 69, paragraph 1). Olafsen teaches that scFv fragments that form dimers are called diabodies which have a molecular size of ~55kDa. As these fragments have molecular weights below the threshold for first-pass renal clearance (<60 kDa), they clear very rapidly from the blood limiting their exposure to the tumor or other target sites, resulting in significantly reduced uptake relative to intact antibodies (page 69, paragraph 1). Olafsen teaches that this led to the exploration of larger intermediate-sized antibody fragments including the scFv-Fc antibody shown above. Olafsen teaches that scFv-Fc fragments have molecular weights of ~105 kDa and that several groups have produced scFv-Fc fragments against several targets (page 70, paragraph 1). 
Olafsen teaches that “the incorporation of the Fc region enables the generation of antibody fragments with a variety of biological properties such as antibody-dependent cellular cytotoxicity (ADCC) and complement-dependent cytotoxicity (CDC) depending on the IgG class” (page 69, paragraph 2). Olafsen teaches that additional advantages of these dimeric, intermediate-sized antibody fragments include improved avidity due to their bivalent nature and reduced immunogenicity due to incorporation of human constant domains (page 71, paragraph 1).  Olafsen also teaches that these fragments are expressed as single peptide chains that bypass the challenges of expressing immunoglobulin heavy and light chains (page 71, paragraph 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the binding protein taught by Jakob with the fragmented structure taught by Olafsen in which the binding structure does not include the CL and CH1 domains. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of the intermediate-sized antibody fragments taught by Olafsen while maintaining the advantages of tetravalent IgG-like molecules taught by Jakob.
Olafsen further teaches that “since the middle or core hinge region contains several cysteine residues, stable covalently bound homodimers are formed when this is incorporated. An additional cysteine that forms a disulfide bond with a cysteine in the constant kappa light chain (Ck) is also present in the IgG1 upper hinge. Since the minibody and scFv-Fc fragments do not have the Ck domain, the cysteine in the IgG1 upper hinge region can be kept unchanged to form an extra interchain-disulfide bond” (page 70, paragraph 1). Olasfen also teaches the incorporation of C-terminal cysteines to form (scFv’)2 and tandem linked ScFvs (page 69, paragraph 1). 
While Olafsen teaches the benefits of c-terminal cysteines and cysteine disulfide bonds, Olafsen and Jakob do not directly teach the inclusion of an inter-disulfide bridge between VH2 and Xb (IDD1) and at the end of the light chain variable region (IDD2) to generate an inter-disulfide bridge between the heavy and light chain. 
Merck teaches methods of making tetravalent bispecific antibodies in which variable domains are located on the C-terminus and N-terminus of the Fc domain (abstract; Fig 1B). Merck teaches that the VH polypeptide domains include an Fc hinge region at their C-terminus, which allows the heavy chain polypeptide to form a disulfide bond with its cognate light chain (page 12, lines 6-9; Figure 1A, document page 77, “H”). The light chains taught by Merck include the CL (Ck as taught by Olafsen) domain and therefore contain the cysteine located at the end of the CL domain that binds with the upper hinge region of the heavy chain variable domain (see examples in the table that spans pages 19-41).
Based on the teachings of Merck and Olafsen, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included inter-disulfide bond domains for generating disulfide bridges between the heavy and light chain as taught by Merck and Olafsen in the binding protein taught by Jakob and Olafsen. A skilled artesian would have been motivated to make this addition in order to create the disulfide bond between the heavy and light chain (Merck, page 12, lines 6-9) thereby increasing stability of the binding protein (Olafsen, page 70, paragraph 1).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jakob, C.G., et al (2013) Structure reveals function of the dual variable domain immunoglobulin (DVD-Ig™) molecule mAbs 5(3); 358-363 in view of Olafsen, T., et al (2010) Chapter 6: Generation of Single-Chain Fv Fragments and Multivalent Derivatives scFv-Fc and scFv-CH3 (minibodies) Antibody Engineering Volume 2, Second Edition, Springer ISBN 978-3-642-01146-7; pages 69-84 as applied to claim 1 above, and further in view of Zhao, J et al (2011) Stabilization of the Single-Chain Fragment Variable by an Interdomain Disulfide Bond and Its Effect on Antibody Affinity Int. J. Mol. Sci. 12; 1-11.


Regarding claim 8, Jakob and Olafsen teach the binding protein according to claim 1 as discussed above. 
Olafsen further teaches that “since the minibody and scFv-Fc fragments do not have the Ck domain, the cysteine in the IgG1 upper region can be kept unchanged to form an extra interchain-disulfide bond. Inclusion of cysteines elsewhere, such as in the linker between the variable domains, has also been made to promote the formation of covalent dimers” (page 70, paragraph 1). Olafsen, however, does not teach the location of the cysteine substitutions.
Zhao studied how interdomain instability of single-chain fragment variable (scFv) regions might result in intermolecular aggregation and loss of function and tested how interdomain disulfide bonds generated in scFvs increase stability and the impacts of those bonds on affinity (abstract). Zhao teaches that previous research showed that the Cα- Cα distance of the disulfide bond in cysteine residues in known proteins ranges from 4.2Å to 6.6 and teaches that sites with optimal Cα- Cα distance for cysteine substitutions were H44-L100, H46-L98, and H103-L43 (page 2, paragraph 4).  In their study, Zhao chose to make cysteine substitutions at H44-L100 as it possessed the shortest distance between the two sulfide atoms and was sufficiently distanced from the CDRs to prevent possible interference with binding capacity (paragraph bridging pages 2 and 3). Zhao teaches that by making these substitutions, the stability of the scFv increased almost two-fold (abstract) and that interdomain disulfide bonds could stabilize scFv without affecting affinity (abstract).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the cysteine substitutions taught by Zhao in the binding protein taught by Jakob and Olafsen in either or both of the VH1 and VH2 domains. A skilled artesian would have been motivated to make these substitutions in order to increase the stability of the binding protein ScFv domains. 

Regarding claim 9, Jakob and Olafsen teach the binding protein according to claim 1 as discussed above. 
Olafsen further teaches that “since the minibody and scFv-Fc fragments do not have the Ck domain, the cysteine in the IgG1 upper region can be kept unchanged to form an extra interchain-disulfide bond. Inclusion of cysteines elsewhere, such as in the linker between the variable domains, has also been made to promote the formation of covalent dimers” (page 70, paragraph 1). Olafsen, however, does not teach where the cysteine inclusions are in the variable domains.
Zhao studied how the interdomain instability of single-chain fragment variable (scFv) regions might result in intermolecular aggregation and loss of function and tested how interdomain disulfide bonds generated in scFvs increase stability and the impacts of those bonds on affinity (abstract). Zhao teaches that previous research showed that the Cα- Cα distance of the disulfide bond in cysteine residues in known proteins ranges from 4.2Å to 6.6 and teaches that sites with optimal Cα- Cα distance for cysteine substitutions were H44-L100, H46-L98, and H103-L43 (page 2, paragraph 4).  In their study, Zhao chose to make cysteine substitutions at H44-L100 as it possessed the shortest distance between the two sulfide atoms and was sufficiently distanced from the CDRs to prevent possible interference with binding capacity (paragraph bridging pages 2 and 3). Zhao teaches that by making these substitutions, the stability of the scFv increased almost two-fold (abstract) and that interdomain disulfide bonds could stabilize scFv without affecting affinity (abstract).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the cysteine substitutions taught by Zhao in the binding protein taught by Jakob and Olafsen in either or both of the VH1 and VH2 domains. A skilled artesian would have been motivated to make these substitutions in order to increase the stability of the binding protein ScFv domains.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jakob, C.G., et al (2013) Structure reveals function of the dual variable domain immunoglobulin (DVD-Ig™) molecule mAbs 5(3); 358-363 in view of Olafsen, T., et al (2010) Chapter 6: Generation of Single-Chain Fv Fragments and Multivalent Derivatives scFv-Fc and scFv-CH3 (minibodies) Antibody Engineering Volume 2, Second Edition, Springer ISBN 978-3-642-01146-7; pages 69-84 as applied to claim 1 above, and further in view of Kelly, M.P., et al (2008) Tumor Targeting by a Multivalent Single-Chain Fv (scFv) Anti-Lewis Y Antibody Construct Cancer Biotherapy & Radiopharmaceuticals 23(4); 411-423.
Jakob and Olafsen teach the binding protein of claim 1 as discussed above. Jakob and Olafsen, however, do not teach the binding protein used in a conjugate; although conjugates using binding proteins such as antibodies and antibody fragments are common practice in the art.
Kelly teaches that monoclonal antibodies have emerged as a new important class of therapeutics and that antibodies can be used as tumor-targeting delivery vehicles of immunoconjugates for a number of cytotoxic agents (page 411, paragraph bridging left and right column) including radioisotopes, chemotherapies, and toxins (page 412, left column, paragraph 1). Kelly teaches that in some conjugates, such as radioimmunotherapy treatment for cancer, limitations such as long circulating half-life and heterogeneous penetration and irradiation in tumors have been determined and that similar issues have arisen when drugs and toxins have been conjugated to Abs in cancer therapy (page 412, left column, paragraph 3). 
Kelly teaches that scFv antibody fragments have also been studied and the reduced size and lack of Fc domain results in faster pharmacokinetics and potentially more homogenous tumor penetration relative to large IgG molecules (page 412, left column, paragraph 3). Kelly further teaches that these conjugates have demonstrated limited tumor uptake and high renal accumulation which may result in both immediate and long-term kidney damage (page 412, paragraph bridging left and right column). 
Kelly teaches that the use of multivalent scFv constructs in the molecular weight range of 60-120 kDa have shown superior avidity and tumor-targeting properties and present the ideal compromise between rapid pharmacokinetics and sufficient tumor accumulation required in applications such as radioimmunotherapy (page 412, right column, paragraph 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have used the binding protein taught by Jakob and Olafsen in an immunoconjugate as taught by Kelly. A skilled artesian would have been motivated to make a conjugate in order to take advantage of direct targeting of tumors, while using an intermediate sized antibody fragment that would result in better pharmacokinetics and more sufficient tumor accumulation (Kelly, page 411, right column, paragraph 1; page 412, right column, paragraph 2).

Conclusion
The following prior art is made of record but was not relied upon and is considered pertinent to applicant's disclosure:

 Powers. D.B., et al (2001) Expression of single-chain Fv-Fc fusions in Pichia pastoris Journal of Immunological Methods 251; 123-135. Powers teaches that phage display technology makes possible the direct isolation of monovalent single chain Fv antibody fragments but that for many applications it is useful to restore Fc mediated antibody functions such as avidity, effector functions, and a prolonged serum half-life. Powers teaches the construction of Fv single domain (ScFv) fused to the Fc portion of a human IgG1 antibody and that fusion protein is secreted and recovered from culture medium as a disulfide-linked, glycosylated homodimer. Powers further teaches that the increased size of the dimer (~106 kDa vs ~25 kDa for a scFv) results in a prolonged serum half-life in vivo with t ½ of the beta phase of clearance increasing from 3.5 h for a typical svFc to 93 h for a scFv-fusion in mice. Powers also teaches that the scFv-Fc fusion is capable of mediating antibody-dependent cellular cytotoxicity against tumor target cells (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                   
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647